Citation Nr: 1144710	
Decision Date: 12/07/11    Archive Date: 12/14/11	

DOCKET NO.  09-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's countable income exceeds income limitations for entitlement to payment of Department of Veterans Affairs (VA) improved pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1971.  

This case comes before the Board of Veterans Appeals (Board) on appeal of June and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, as well as a January 2009 decision by the VA Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in February 2011, at which time it was remanded to the RO in order that the Veteran might be afforded a Travel Board hearing.  That hearing having been conducted in July 2011, the case is now, once more, before the Board for appellate review.  

The record reveals that the Veteran seeks entitlement to service connection for hypertension.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, referred to the RO for appropriate action.  

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The record is inadequate for the purpose of rendering a fully informed decision addressing whether the Veteran's countable income from 2005 to 2007 was properly calculated for purpose of determining eligibility for improved pension benefits.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), nonservice connected disability pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own willful misconduct.  Entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified at 38 C.F.R. § 3.23 (2011), as changed periodically, and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.30(a)(3).  The maximum annual pension rate has periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension are to be reduced dollar for dollar by the amount of the countable annual income of the veteran, his spouse, and any dependent.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income which has been waived) is to be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration is not specifically excluded under 38 C.F.R. § 3.272, nor is the Social Security income of a spouse.  Social Security income is, therefore, included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits; payments under Chapter 15 of Title 38, United States Code, including accrued pension benefits; reimbursements for casualty loss; profit from sale of property; joint accounts (accounts and joints accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the maximum annual pension rate which have been paid.  

In the December 2008 Statement of the Case it was determined that the Veteran's income, consisting, for the most part, of Social Security benefits, exceeded the maximum annual pension rate for the years 2005, 2006, and 2007.  As part of that determination, the RO concluded that the Veteran had no deductible medical expenses.  Additionally concluded was that the Veteran had not received Social Security disability benefits for the months of April and May 2006, thereby reducing his countable income below the maximum annual pension rate for the period in question.  As a consequence, it was determined that the Veteran met the income requirements for nonservice connected disability pension benefits "for a short time."  Payment for that period has been made.  Finally, a determination was made that Social Security disability benefits totaling $11,748 as of December 1, 2007 exceeded the maximum annual pension rate for the period under consideration, with the result that a monetary award of pension benefits was not in order.  Significantly, based on a review of the statement of the case, all of the aforementioned determinations were based upon "a review of the Veteran's claims file" with no further specification given as to the actual documents and/or evidence examined.  

Since the December 2008 statement of the case VA has received an additional Medical Expense Report, a portion of which appears to list certain medical expenses incurred in the year 2007.  Also received were multiple notices from the Social Security Administration chronicling various (disability) benefits due the Veteran for the period from December 2005 to November 2007.  Interestingly, in a notice dated in September 2006, the Veteran was informed that, as of April 2006, he was no longer eligible for Social Security disability payments "because of substantial work," but that, because his checks had not been stopped until December 2006, he had received an overpayment of disability benefits in the amount of $16,535.  Significantly, none of the aforementioned additional evidence has been reviewed in the context of a supplemental statement of the case, nor has the Veteran waived initial review of that evidence by the RO.  Under the circumstances, and absent a waiver, such evidence must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c).  

Accordingly, and in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, with a request that he submit detailed financial status reports documenting his assets, income, and expenses, to include details regarding the nature and worth of any assets, and the amount of his monthly income and expenses, including unreimbursed medical expenses he paid, if any, for the period from January 2005 to December 2007.  The Veteran should be requested to submit pay stubs, as well as any other relevant income documentation for the period from January 2005 to December 2007.  All such information, once obtained, should be made a part of the Veteran's claims folder.  

2.  The RO/AMC should then contact the Social Security Administration with a request that they provide a monthly accounting of payments made to the Veteran by that office, his spouse or any dependent child during the period from January 2005 to December 2007, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO shall prepare a month by month paid and due accounting report addressing all countable income, any authorized reductions, and any monetary pension benefit due to the appellant between January 2005 and December 2007.  The RO must address the impact, if any, of any subsequent grant of entitlement to service connection for hypertension on the appellant's receipt of nonservice connected pension benefits.
 
4.  Thereafter, and after undertaking any additional development deemed appropriate as well as affording the Veteran a full opportunity to supplement the record, the RO/AMC should readjudicate the pending claim in light of any additional evidence added to the record.  This adjudication should specifically include consideration of any evidence received since the December 2008 statement of the case.  Should the benefit should on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant action taken on the claim for benefits since the December 2008 statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



